Dismissed; ( )pin ion issued Nov ember 14, 2012




                                              In 11w
                             Qtuirt nf Appia1
                       ift! ?Jitrirt øf ixai at OaI[a
                                     No. 05-12-00665-CV

                         CRAIG C. CALLEWARI’, I.I)., Appellant



                       JUI)J1’H ENGLISh GLENN SA1ISON, PH.!).,
                       AND JUDITH SAMSON PH.1)., P.C., Appdllees


                      On Appeal from the 44th Judicial I)istrict Court
                                  L)allas County, Texas
                          Trial Court Cause No. DC—i 1—10980—B


                            MEMORANDUM OPINION
                        Before Justices Bridges. O’Neill, and Murphy

       The Court has before it appellant’s November 1, 2012 motion to (lismiss appeal See TEx.

R. APP. P. 42. 1(a). We GRANT the   motion   and DISMISS the appeal.




                                                          PER CURIAM



I 20665F.P.05
                                 Qnitrt i1         ppra1
                        ,ift1! t1ti1ritt tif     c&t Ut JUUzu5

                                       JUDGMENT
CRAIG C. CALLEWART,               Appellant        Appeal from the 44th Judicial District Court
                                                   of Dallas County, Texas. (Tr.( t.No. DC—li  —




No. 05— I 2—00665—CV                               I O0—B).
                                                   Opinion delivered per curiam before Justices
JUDITI I ENGLISI I GLENN SAMSON,                   Bridges, O’Neill, and Muiphy.
PH.D, AND JUDITI I SAMSON PIED.,
PC,, Appellees

       I3ascd on the Court’s opinion of this date, tins appeal is DISMISSED. Appellees are
ORI)LRED to recover their costs of this appeal from appellant, unless the parties’ agreement
provides otherwise.


Judgment entered November 14, 2012.




                                                     VI!
                                                           vt / ,i “t   I   !;   ‘




                                                   MARY MIJRPI-1Y
                                                   JUSTICE